DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/23/2019 has been taken into account.

Response to Amendment
In the amendment dated 03/13/2022, the following has occurred: Claims 1-2, 6, and 15 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petsche et al. (US Patent No. 2,131,296) in view of Idan (US Patent No. 8,844,906) and Worden (US Patent No. 2,613,764).
Regarding Claim 1, Petsche discloses an integrated vehicle jacking assembly being configured to lift one or more tires of a vehicle upwardly for removing and replacing the one or more tires, said assembly comprising: a plurality of jacks (Petsche: Fig. 1; J1-J4, M1-M4), each of said jacks being coupled to a bottom side of a vehicle, each of said jacks being positioned on a respective driver's side and passenger's side of the vehicle, each of said jacks being actuatable into an extended position for lifting the respective driver's side or passenger's side of the vehicle upwardly thereby facilitating tires on the respective driver's side or passenger's side of the vehicle to be removed and replaced, each of said jacks being actuatable into a retracted position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30); a control unit (Petsche: Fig. 6; 36) being positioned within the vehicle wherein said control unit is configured to be accessible to a driver of the vehicle, said control unit being operationally coupled to each of said jacks, said control unit actuating one or both of said jacks between said extended position and said retracted position, said control unit being electrically coupled to a power source comprising an electrical system of the vehicle (Petsche: Fig. 4; Col. 1, Ln. 10-12; Col. 5, Ln. 22-38).
Petsche fails to disclose a plurality of jacks consisting of exactly two jacks, each of said jacks being centrally positioned between a front and a rear of the vehicle. However, Idan teaches a plurality of jacks (Idan: Fig. 1-3; 110) consisting of exactly two jacks, each of said jacks being centrally positioned between a front and a rear of a vehicle (Idan: Fig. 1-3; 102).
Petsche and Idan are analogous because they are from the same field of endeavor or a similar problem solving area e.g. vehicle jack assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jack system in Petsche with the number and positioning of the jacks from Idan, with a reasonable expectation of success, in order to provide a positioning that can be used with a lower number of jacks, removing the need to position jacks adjacent to the wheels, thereby providing a configuration which lowers the complexity and cost of installing the assembly while enabling similar functionality (Idan: Col. 1, Ln. 43-51; Petsche: Col. 1, Ln. 6-9). [Note: Moving the jack mounting location in Petsche is an alternate configuration which affords some benefits, as detailed above, and does not prevent the system from being utilized in the originally disclosed positioning.]
Furthermore, Petsche fails to disclose a plurality of wheel chocks, each of said wheel chocks being positionable to engage tires on the vehicle that are not being raised when a respective one of said jacks is actuated into said extended position thereby inhibiting the vehicle from rolling when the vehicle is lifted.  However, Worden teaches a plurality of wheel chocks (Worden: Fig. 1-4; 1), each of said wheel chocks being positionable to engage tires on a vehicle that are not being raised, thereby inhibiting the vehicle from rolling when the vehicle is lifted.  
Petsche and Worden are analogous because they are from the same field of endeavor or a similar problem solving area e.g. improving the process of changing a vehicle tire. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chocks from Worden with the system of Petsche, with a reasonable expectation of success, in order to provide a user with a means of preventing movement of vehicle wheels while a tire is being changed, thereby improving the safety of the system (Worden: Col. 1, Ln. 8-14).
Regarding Claim 2, Petsche, as modified, teaches the assembly according to claim 1, wherein said plurality of jacks (Petsche: Fig. 1; J1-J4, M1-M4) being a left jack (Petsche: Fig. 1; J2, J4, M2, M4) and a right jack (Petsche: Fig. 1; J1, J3, M1, M3), each of said left jack and said right jack including a cylinder (Petsche: Fig. 2; 5) having a top end and a bottom end, said top end being coupled to the bottom side of the vehicle, said bottom end being open.  
Regarding Claim 3, Petsche, as modified, teaches the assembly according to claim 2, wherein each of said left jack and said right jack includes a piston (Petsche: Fig. 2; 6, 7) being slidably positioned in said cylinder having said piston extending downwardly from said bottom end, said piston having a distal end with respect to said bottom end of said cylinder, said piston being positionable in a retracted position having said distal end being positioned adjacent to said bottom end wherein said distal end is configured to be spaced from the ground, said piston being positionable in an extended position having said distal end being spaced from said bottom end of said cylinder wherein said distal end is configured to engage the ground for lifting the vehicle (Petsche: Col. 2, Ln. 34-42).  
Regarding Claim 4, Petsche, as modified, teaches the assembly according to claim 3, wherein each of said left jack and said right jack includes an actuator (Petsche: Fig. 2; 8-11, 20-21, M) being positioned in said cylinder, said actuator engaging said piston (Petsche: Fig. 2; 6, 7), said actuator urging said piston between said extended position and said retracted position.  
Regarding Claim 5, Petsche, as modified, teaches the assembly according to claim 4, wherein each of said left jack and said right jack includes a plate (Petsche: Fig. 2; 19) having a top surface and a bottom surface, said top surface being coupled to said distal end of said piston (Petsche: Fig. 2; 6, 7), said bottom surface abutting the ground when said piston is positioned in said extended position.  
Regarding Claim 14, Petsche, as modified, teaches the assembly according to claim 1, wherein each of said wheel chocks (Worden: Fig. 1-4; 1) has a top surface (Worden: Fig. 1-4; 5, 11), a bottom surface (Worden: Fig. 1-4; 3), a front end and a back end, said top surface having a curved portion (Worden: Fig. 1-4; 5) being concavely arcuate with respect to said bottom surface, said curved portion on said top surface of each of said wheel chocks conforming to the curvature of tires when said wheel chocks are positioned against the tires.  

Allowable Subject Matter
Claim 15 is allowed.

Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631